Notice of Pre-AIA  or AIA  Status

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Parham on 6/28/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 3, line 1, “communication” has been replaced by --communications--.
Claim 4, line 1, “communication” has been replaced by --communications--.
Claim 5, line 1, “communication” has been replaced by --communications--.
Claim 18, line 1, “2nd” has been replaced by --second--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior arts of record do not teach or fairly suggest, in combination with other limitations, the limitations of” a receiver radio frequency (RF) chain generating first difference beam output based on the first difference beam formed from a first data period of the received data and generating first sum beam output based on the first sum beam formed from a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633